Exhibit 10.1

EXECUTION VERSION

INVESTMENT AGREEMENT

This INVESTMENT AGREEMENT (this “Agreement”), dated as of January 30, 2020, is
made by and between Spero Therapeutics, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its permitted successors and assigns, an “Investor” and collectively,
the “Investors”).

WHEREAS, the Company proposes to conduct a rights offering by distributing, at
no charge, non-transferable rights (the “Rights”) to purchase shares of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”), and
shares of the Company’s Series C Convertible Preferred Stock, par value $0.001
per share, having the rights, preferences and privileges as set forth in the
Certificate of Designation attached hereto as Exhibit A (the “Preferred Stock”),
to each holder of record of shares of the Common Stock, the Company’s Series A
Convertible Preferred Stock, par value $0.001 per share (the “Series A Preferred
Stock”), and the Company’s Series B Convertible Preferred Stock, par value
$0.001 per share (the “Series B Preferred Stock”), as of the close of business
on February 10, 2020 (the “Record Date”);

WHEREAS, the Rights will be exercisable for a number of shares of Common Stock
and/or shares of Preferred Stock resulting in gross proceeds to the Company of
approximately thirty million dollars ($30,000,000) (the “Offered Shares”);

WHEREAS, following the distribution of the Rights, the Company will commence an
offering (the “Rights Offering”) registered under the Securities Act of 1933, as
amended (the “Securities Act”), pursuant to which each Right will entitle the
holder thereof to (a) for each share of Common Stock held by such holder on the
Record Date, purchase a fraction of a share of Common Stock at a subscription
price of $9.00 per whole share of Common Stock and/or if, as a result of such
exercise of such holder’s Right to purchase shares of Common Stock, such holder,
together with its affiliates, would beneficially own more than 9.99% of the
total number of shares of Common Stock then issued and outstanding immediately
after the issuance of such shares of Common Stock, to instead purchase a number
of shares of Preferred Stock (at a subscription price of $9,000 per whole share
of Preferred Stock (the “Preferred Exercise Price”)) equal, on an as-converted
basis, to the excess portion of the Common Stock that cannot be purchased by
such holder due to the foregoing beneficial ownership limitation and (b) for
each share of Series A Preferred Stock or Series B Preferred Stock held by such
holder on the Record Date, purchase a fraction of a share of Preferred Stock at
a subscription price equal to the Preferred Exercise Price;

WHEREAS, in order to facilitate the Rights Offering, the Investors have agreed
to purchase, at the Preferred Exercise Price, upon expiration of the Rights
Offering, shares of Preferred Stock having an aggregate value equal to the value
of all of the Offered Shares that are not purchased pursuant to the exercise of
Rights (including any exercise of Rights by the Investors) in the Rights
Offering (the “Backstop Shares” or the “Preferred Shares”), upon the terms and
subject to the conditions set forth herein (the “Backstop Commitment”); and



--------------------------------------------------------------------------------

WHEREAS, the Board of Directors of the Company has approved the Rights Offering,
the terms of the Preferred Stock, including the Preferred Exercise Price, this
Agreement, the Backstop Commitment and the other transactions contemplated
hereby.

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the parties
hereto hereby agrees as follows:

1.    Conduct of Rights Offering

(a)    As soon as practicable after the date hereof, the Company shall publicly
announce its plans to conduct the Rights Offering, including disclosing the
Record Date, the material terms of the Rights Offering, the anticipated closing
date of the Rights Offering and the Investors’ purchase commitment hereunder.

(b)    The Company shall use commercially reasonable efforts to: (i) initiate
the Rights Offering, on the terms set forth above, within five business days
after the Record Date, and (ii) close the Rights Offering by no later than 5:00
p.m. (Eastern Time) on March 2, 2020.

2.    Purchase and Sale of Securities.

(a)    Subject to Section 2(b), each Investor, severally but not jointly, hereby
agrees to purchase a number of shares of Preferred Stock with an aggregate value
equal to the amount set forth on such Investor’s signature page hereto (the
“Purchase Commitment”).

(b)    Upon the completion of the Rights Offering, the Purchase Commitment shall
be adjusted for each Investor as follows:

 

  (i)

first, the Purchase Commitment shall be offset, on a dollar-for-dollar basis, by
the value of Offered Shares that such Investor may elect to purchase in the
Rights Offering (such remaining amount (if any) being the “Adjusted Purchase
Commitment”); if such Investor purchases Offered Shares in the Rights Offering
with a value that equals or exceeds such Investor’s Purchase Commitment, then
its Adjusted Purchase Commitment shall be zero; and

 

  (ii)

second, the Adjusted Purchase Commitment shall be multiplied by a fraction, the
numerator of which shall be the total value of Offered Shares remaining unsold
after the expiration of the Rights Offering (the “Expiration Time”), and the
denominator of which shall be the aggregate value of all Adjusted Purchase
Commitments for all Investors (such product being the “Final Purchase
Commitment”).

 

2



--------------------------------------------------------------------------------

(c)    As soon as practicable, and in any event within three business days after
the Expiration Time, the Company will give each Investor a notice (a “Purchase
Notice”) of: (i) the aggregate amount of Offered Shares purchased by holders of
Rights pursuant to validly exercised Rights in the Rights Offering and (ii) the
value of such Investor’s Final Purchase Commitment, as well as the number of
Backstop Shares (if any) to be purchased hereunder by such Investor. If there
are no Backstop Shares to be purchased hereunder, the Company shall provide the
Investors with notice of this fact (a “Satisfaction Notice”). The date of
transmission of a Purchase Notice or a Satisfaction Notice is referred to herein
as the “Determination Date”.

(d)    On the Closing Date (as defined below), and on the terms and subject to
the conditions in this Agreement, the Investors shall purchase from the Company,
and the Company shall issue and sell to the Investors, at the Preferred Exercise
Price, all of the Backstop Shares (if any), calculated in accordance with
Section 2(b).

(e)    The closing of the Rights Offering and the purchase of Backstop Shares by
the Investors hereunder (the “Closing”) will occur as soon as practicable
following the Expiration Time and after giving effect to the determinations
contemplated by Section 2(b) above (the “Closing Date”). The Company and, to the
extent applicable, the Investors, shall use commercially reasonable efforts to
cause the Closing Date to occur within five business days following the
Expiration Time.

3.    Representations and Warranties of the Company. The Company represents and
warrants to the Investors as set forth below. Except for representations and
warranties that are expressly limited as to their date, each representation and
warranty is made as of the date hereof and as of the Closing Date, after giving
effect to the transactions contemplated hereby:

(a)    Organization and Qualification. Each of the Company and its Subsidiaries
(as defined below) has been duly organized and is validly existing and in good
standing under the laws of its respective jurisdiction of incorporation or
organization, with the requisite power and authority to own its properties and
conduct its business as currently conducted. Each of the Company and its
Subsidiaries has been duly qualified as a foreign corporation or organization
for the transaction of business and is in good standing under the laws of each
other jurisdiction in which it owns or leases properties or conducts any
business so as to require such qualification, except to the extent that the
failure to be so qualified or be in good standing has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. For the purpose of this Agreement, “Material Adverse Effect”
means any act, development, event or occurrence which reasonably would be
expected to have a material adverse effect on: (a) the enforceability of this
Agreement, (b) the results of operations, business, properties or financial
condition of the Company and its Subsidiaries, taken as a whole, or (c) the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement to be performed as of the date of
determination, other than any such change, effect, event or circumstance,
including, without limitation, any change in the stock price or trading volume
of the Common Stock, that resulted directly or indirectly from (i) any change in
the United States or foreign economies or securities or financial markets in
general that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (ii) any

 

3



--------------------------------------------------------------------------------

change that generally affects the industry in which the Company and its
Subsidiaries operate that does not have a disproportionate effect on the Company
and its Subsidiaries, taken as a whole, (iii) any change arising in connection
with natural disasters, hostilities, acts of war, sabotage or terrorism or
military actions or any escalation or material worsening of any such natural
disasters, hostilities, acts of war, sabotage or terrorism or military actions
existing as of the date hereof, (iv) any action taken by the Investors, any of
their respective affiliates or their respective permitted successors and assigns
with respect to the Rights Offering or the transactions contemplated by this
Agreement, (v) the effect of any changes in applicable laws or accounting rules
that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, and (vi) any change resulting from the
announcement or pendency of the Rights Offering or compliance with the terms of
this Agreement or the consummation of the Rights Offering or the transactions
contemplated by this Agreement. For the purposes of this Agreement, a
“Subsidiary” of any person means, with respect to such person, any corporation,
partnership or other legal entity of which such person (either alone or through
or together with any other subsidiary), owns, directly or indirectly, more than
50% of the stock or other equity interests, has the power to elect a majority of
the board of directors or similar governing body, or has the power to direct the
business and policies.

(b)    Corporate Power and Authority. The Company has the requisite corporate
power and authority to enter into, execute and deliver this Agreement, and to
perform its obligations hereunder and consummate the transactions contemplated
hereby, including the issuance of the Preferred Shares and the shares of Common
Stock issuable upon conversion thereof (the “Conversion Shares” and together
with the Preferred Shares, the “Securities”). The Company has taken all
necessary corporate action required for the due authorization, execution,
delivery and performance by it of this Agreement and the conduct of the Rights
Offering, including the issuance of the Preferred Shares and the Conversion
Shares.

(c)    Execution and Delivery; Enforceability. This Agreement has been, or prior
to its execution and delivery at the Closing, will be, duly and validly executed
and delivered by the Company, and each such document constitutes, or will
constitute, the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms subject to: (i) bankruptcy, insolvency,
moratorium and other similar laws now or hereafter in effect relating to or
affecting creditors’ rights generally, and (ii) general principles of equity
(regardless of whether considered in a proceeding at law or in equity).

(d)    Authorized and Issued Capital Stock. The authorized capital stock of the
Company, immediately prior to the Closing Date, will consist of 60,000,000
shares of Common Stock, par value $0.001 per share and 10,000,000 shares of
preferred stock, par value $0.001 per share, 2,220 shares of which have been
designated as Series A Preferred Stock, 1,000 shares of which have been
designated as Series B Preferred Stock and 3,333 shares of which will have been
designated as Series C Preferred Stock. As of the close of business on
January 28, 2020 (the “Capital Structure Date”), (i) 19,241,995 shares of Common
Stock were issued and outstanding, (ii) 1,720 shares of Series A Preferred Stock
were issued and outstanding, (iii) 1,000 shares of Series B Preferred stock were
issued and outstanding, and (iv) a total of 2,965,806 shares of Common Stock
were potentially issuable upon the exercise or conversion of options,

 

4



--------------------------------------------------------------------------------

warrants and other convertible securities issued by the Company or pursuant to
stockholder-approved equity incentive plans. Except as set forth in the
preceding sentence, there were no other shares of capital stock issued and
outstanding or securities convertible into or exchangeable for shares of capital
stock of the Company, in each case as of the Capital Structure Date. Since the
Capital Structure Date, the Company has not issued any capital stock or
securities exchangeable or convertible into capital stock of the Company, other
than pursuant to stockholder-approved equity incentive plans (including upon the
exercise of stock options outstanding as of the Capital Structure Date).

(e)    Issuance. The Preferred Shares to be issued and sold by the Company
hereunder, when such Preferred Shares are issued and delivered against payment
therefor in accordance with the terms hereof, will be duly and validly
authorized, fully paid and non-assessable, free and clear of all taxes, liens,
preemptive rights, rights of first refusal, subscription and similar rights. The
Conversion Shares to be issued upon conversion of the Preferred Shares will be,
when issued upon conversion of the Preferred Shares in accordance with the
Certificate of Designation, duly and validly authorized, fully paid and
non-assessable, free and clear of all taxes, liens, preemptive rights, rights of
first refusal, subscription and similar rights.

(f)    No Conflict. The execution and delivery by the Company of this Agreement
and compliance by the Company with all of the provisions hereof and the
consummation of the transactions contemplated herein (including issuance and
sale of Preferred Shares and the issuance of the Conversion Shares upon
conversion of the Preferred Shares): (i) will not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under (with or without notice or lapse of time, or both), or result in
the acceleration of, any agreement or instrument to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
is bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject, (ii) will not result in any violation of the provisions
of the certificate of incorporation or by-laws or comparable organizational
documents of the Company or any of its Subsidiaries, and (iii) will not result
in any violation of, or any termination or impairment of any rights under, any
law, rule or regulation, any license, authorization, injunction, judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its Subsidiaries or any of their
properties; except in the case of the foregoing clauses (i) and (iii) for any
such breach, violation, termination or impairment that would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. To the actual knowledge of the Company, the Company further represents
and warrants that the Investors will not, by virtue of acquiring the Rights, the
Preferred Shares or the Conversion Shares pursuant to this Agreement or through
the Rights Offering, trigger any anti-takeover rights or protective provisions,
applicable to the Company, including under applicable law or under any
stockholder rights agreement (“poison pill”) or similar agreement or arrangement
to which the Company is a party.

(g)    Consents and Approvals. No consent, approval, authorization, order,
registration, notice, filing, recording or qualification of or with any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their properties is required for the execution and
delivery by the Company of this Agreement, the performance by

 

5



--------------------------------------------------------------------------------

the Company of its obligations hereunder and the consummation of the
transactions contemplated hereby, including the sale, issuance and delivery of
the Preferred Shares to the Investors hereunder and the issuance of the
Conversion Shares upon the conversion of the Preferred Shares, except: (i) the
registration under the Securities Act of the issuance of the Offered Shares
pursuant to the exercise of the Rights, (ii) the filing of a Certificate of
Designation of Preferences, Rights and Limitations of Series C Convertible
Preferred Stock in the form attached hereto as Exhibit A (the “Certificate of
Designation”) with the Secretary of State of Delaware, which will be filed prior
to the Closing Date, and (iii) such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase of the Securities by the
Investors, including a Form D notice with the Securities and Exchange Commission
(“SEC”), if required.

(h)    SEC Filings. For the 12 months preceding the date hereof, the Company has
timely filed all current and periodic reports required to be filed with the SEC
(the “SEC Reports”) pursuant the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). The SEC Reports, as of the time when they were filed,
conformed in all material respects to the requirements of the Exchange Act, and
none of the SEC Reports contained any untrue statement of a material fact, or
omitted to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(i)    Absence of Changes. Except as disclosed in the SEC Reports or as
otherwise contemplated by this Agreement, since September 30, 2019: (i) there
has been no Material Adverse Effect and (ii) the Company has not entered into
any transaction or agreement (whether or not in the ordinary course of business)
that is material to the Company or incurred any liability or obligation, direct
or contingent, that is material to the Company.

4.    Representations and Warranties of the Investors. Each Investor, severally
and not jointly, represents and warrants to, and agrees with the Company, as set
forth below. Except for representations, warranties and agreements that are
expressly limited as to their date, each representation, warranty and agreement
is made as of the date hereof and as of the Closing Date after giving effect to
the transactions contemplated hereby:

(a)    Authority. Each Investor has the requisite power and authority to enter
into, execute and deliver this Agreement and to perform its obligations
hereunder and consummate the transactions contemplated hereby, including the
subscription for the Securities. Each Investor has taken all necessary action
required for the due authorization, execution, delivery and performance by it of
this Agreement, including the subscription for the Securities.

(b)    Execution and Delivery; Enforceability. This Agreement has been, or prior
to its execution and delivery at the Closing will be, duly and validly executed
and delivered by each Investor, and each such document constitutes, or will
constitute, the valid and binding obligation of each Investor, enforceable
against such Investor in accordance with its terms subject to (i) bankruptcy,
insolvency, moratorium and other similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally, and (ii) general
principles of equity (regardless of whether considered in a proceeding at law or
in equity).

 

6



--------------------------------------------------------------------------------

(c)    No Registration. Each Investor understands that the Securities have not
been registered under the Securities Act by reason of a specific exemption from
the registration provisions of the Securities Act, the availability of which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of such Investor’s representations as expressed herein or
otherwise made pursuant hereto.

(d)    Investment Intent. Each Investor is acquiring the Securities for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof not in compliance
with applicable securities laws, and such Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same,
except in compliance with applicable securities laws.

(e)    Securities Laws Compliance. The Securities will not be offered for sale,
sold or otherwise transferred by each Investor except pursuant to a registration
statement or in a transaction exempt from, or not subject to, registration under
the Securities Act and any applicable state securities laws.

(f)    Sophistication. Each Investor has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of its investment in the Securities being acquired hereunder. Each
Investor is a “qualified institutional buyer” within the meaning of Rule 144A
under the Securities Act or an “accredited investor” within the meaning of Rule
501 of Regulation D under the Securities Act. Each Investor understands and is
able to bear any economic risks associated with such investment (including,
without limitation, the necessity of holding the Securities for an indefinite
period of time). Without derogating from or limiting the representations and
warranties of the Company, each Investor acknowledges that it has been afforded
the opportunity to ask questions and receive answers concerning the Company and
to obtain additional information that it has requested to verify the information
contained herein.

(g)    Legended Securities. Each Investor understands and acknowledges that upon
the original issuance thereof, and until such time as the same is no longer
required under any applicable requirements of the Securities Act or applicable
state securities laws, the Securities shall be represented by a certificate
bearing the following legend (the “Securities Act Legend”):

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THE
SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION, OR THE SECURITIES COMMISSION OF ANY STATE UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
SUCH SECURITIES MAY NOT BE OFFERED OR SOLD (I) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (II) PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE

 

7



--------------------------------------------------------------------------------

WITH APPLICABLE STATE SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF
COUNSEL SELECTED BY THE HOLDER TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY, OR (III) UNLESS SOLD PURSUANT TO RULE 144
OR RULE 144A UNDER THE SECURITIES ACT.

The foregoing Securities Act Legend shall be promptly removed from the
Securities and the Company shall issue, or cause to be issued, to each Investor
a certificate for such Securities without such legend or any other legend, or,
if so requested by an Investor, by electronic delivery at the applicable balance
account at the Depository Trust Company, if one of the following conditions is
met: (a) such Securities are eligible for resale pursuant to Rule 144 of the
Securities Act without regard to any volume limitations; (b) in connection with
a sale, assignment or other transfer of such Securities, an Investor provides
the Company with an opinion of counsel, in a generally acceptable form to the
Company and its transfer agent, to the effect that such sale, assignment or
transfer of such Securities may be made without registration under the
applicable requirements of the Securities Act and that the legend can be removed
from the Securities; or (c) the Securities are registered and sold pursuant to
an effective registration statement for resale under the Securities Act.

(h)    No Short Sales. Each Investor has not, nor has any person acting on
behalf of or pursuant to any understanding with such Investor, directly or
indirectly, executed any “short sales” (as defined in Rule 200 of Regulation SHO
under the Exchange Act) (“Short Sales”) of the securities of the Company during
the period commencing as of the time that such Investor was first contacted by
the Company or any other person regarding the transactions contemplated hereby
and ending the date hereof.

5.    Short Sales After the Date Hereof. Each Investor covenants that neither it
nor any affiliates acting on its behalf or pursuant to any understanding with it
will, directly or indirectly, engage in any Short Sales involving the Company’s
securities during the period from the date hereof until the earlier of (i) the
Closing Date or (ii) such time as this Agreement is terminated in full.

6.    Conditions to the Obligations of the Parties.

(a)    The obligations of each Investor hereunder to consummate the transactions
contemplated hereby shall be subject to the satisfaction prior to the Closing
Date of each of the following conditions (which may be waived in whole or in
part by an Investor (with respect to itself only) in its sole discretion):

(i)    Rights Offering. The Rights Offering shall have been completed by the
Company before March 6, 2020 on the terms set forth herein and each Investor
shall have been offered the right to purchase Offered Shares in the Rights
Offering with a value at least equal to such Investor’s Final Purchase
Commitment.

 

8



--------------------------------------------------------------------------------

(ii)    Purchase or Satisfaction Notice. Such Investor shall have timely
received either a Purchase Notice from the Company on the Determination Date,
certifying the number of Backstop Shares to be purchased pursuant to the
Backstop Commitment, or a Satisfaction Notice.

(iii)    Consents. All governmental and third party notifications, filings,
consents, waivers and approvals required for the consummation of the
transactions contemplated by this Agreement shall have been made or received,
including filing of the Certificate of Designation with the Secretary of State
of Delaware and any applicable approvals required by The Nasdaq Global Select
Market.

(iv)    Representations and Warranties. The representations and warranties of
the Company contained in this Agreement shall be true and correct in all
material respects (except with respect to representations and warranties that
are qualified by the term “material” or “Material Adverse Effect” or similar
term, which shall be true and correct in all respects) on the date hereof and as
of the Closing Date.

(v)    No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred (i) any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, (ii) a
suspension or material limitation on trading, or minimum or maximum prices for
trading having been fixed, or maximum ranges for prices having been required, by
The Nasdaq Global Select Market or any other securities exchange or by order of
the SEC or any other governmental authority, (iii) a material disruption in
commercial banking or securities settlement or clearance services in the United
States, or (iv) a declaration of a banking moratorium by either Federal or New
York authorities.

(b)    The obligation of the Company to issue and sell the Preferred Shares is
subject to the following conditions (which may be waived in whole or in part by
the Company in its sole discretion):

(i)    No Legal Impediment to Issuance. No statute, rule, regulation or order
shall have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority, and no judgment, injunction, decree or
order of any federal, state or foreign court shall have been issued, that
prohibits the issuance of the Preferred Shares to the Investors or the
consummation of the transactions contemplated by this Agreement.

(ii)    Representations and Warranties. The representations and warranties of
each Investor shall be true and correct in all material respects (except with
respect to representations and warranties that are qualified by the term
“material” or “Material Adverse Effect” or similar term, which shall be true and
correct in all respects) on the date hereof and as of the Closing Date.

(iii)    Rights Offering. The Rights Offering shall have been completed by the
Company.

 

9



--------------------------------------------------------------------------------

7.    Termination. This Agreement may be terminated by mutual written consent of
the Company and an Investor (with respect to itself only) or by an Investor
(with respect to itself only) if the Closing has not been consummated within ten
(10) business days from the Expiration Time through no fault of such Investor;
provided, however, that no such termination will affect the right of any party
to sue for any breach by the other party (or parties).

8.    Notices. All notices and other communications in connection with this
Agreement will be in writing and will be deemed given (and will be deemed to
have been duly given upon receipt) if delivered personally, sent via electronic
transmission or facsimile (with confirmation), mailed by registered or certified
mail (return receipt requested) or delivered by an express courier (with
confirmation) to the parties at the following addresses (or at such other
address for a party as will be specified by like notice):

If to the Company:

Spero Therapeutics, Inc.

675 Massachusetts Avenue, 14th Floor

Cambridge, MA 02139

Attn: Ankit Mahadevia, M.D.

Email: ankit@sperotherapeutics.com

with a copy (which shall not constitute notice) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn: Matthew Gardella

Email: mgardella@mintz.com

If to the Investors:

c/o BVF Partners, LP

44 Montgomery Street 40th Floor

San Francisco, California 94104

Attn: Matthew Perry

Email: perry@bvflp.com

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher, LLP

555 Mission St., Suite 3000

San Francisco, CA 94105

Attn: Ryan Murr

Email: rmurr@gibsondunn.com

 

10



--------------------------------------------------------------------------------

9.    Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement may be assigned by any
of the parties (whether by operation of law or otherwise) without the prior
written consent of the other party, provided that each Investor may assign part
or all of its rights and obligations hereunder to an affiliate of such Investor,
provided that the assigning party shall remain liable for any non-performance of
such assignee’s assigned obligations. This Agreement (including the documents
and instruments referred to in this Agreement) is not intended to and does not
confer upon any person other than the parties hereto any rights or remedies
under this Agreement.

10.    Prior Negotiations; Entire Agreement. This Agreement (including the
agreements attached as exhibits to and the documents and instruments referred to
in this Agreement) constitutes the entire agreement of the parties and
supersedes all prior agreements, arrangements or understandings, whether written
or oral, between the parties with respect to the subject matter of this
Agreement, except that the parties hereto acknowledge that any confidentiality
agreements heretofore executed among the parties will continue in full force and
effect.

11.    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of Delaware for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

12.    Fees and Expenses. Except as expressly set forth in this Agreement to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement; provided, however, at the Closing, the Company
shall reimburse the Investors for their reasonable and documented legal fees and
expenses incurred in connection with this Agreement and the Rights Offering, not
to exceed $50,000 in the aggregate.

 

11



--------------------------------------------------------------------------------

13.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; and (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City.

14.    Counterparts. This Agreement may be executed in counterparts, all of
which will be considered one and the same agreement and will become effective
when counterparts have been signed by each of the parties and delivered to the
other party (including via facsimile or other electronic transmission), it being
understood that each party need not sign the same counterpart.

15.    Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions of this
Agreement may be waived, only by a written instrument signed by all the parties
or, in the case of a waiver, by the party waiving compliance. No delay on the
part of any party in exercising any right, power or privilege pursuant to this
Agreement will operate as a waiver thereof, nor will any waiver on the part of
any party of any right, power or privilege pursuant to this Agreement, nor will
any single or partial exercise of any right, power or privilege pursuant to this
Agreement, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege pursuant to this Agreement. The rights and
remedies provided pursuant to this Agreement are cumulative and are not
exclusive of any rights or remedies which any party otherwise may have at law or
in equity.

16.    Headings. The headings in this Agreement are for reference purposes only
and will not in any way affect the meaning or interpretation of this Agreement.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Investment Agreement to
be signed by their respective officers thereunto duly authorized, all as of the
date first written above.

 

Spero Therapeutics, Inc.

 

By:  

/s/ Stephen DiPalma

Name: Stephen DiPalma Title: Interim Chief Financial Officer

 

[Company Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

Purchase Commitment: $30,000,000

 

Biotechnology Value Fund, L.P.

 

By:  

/s/ Mark Lampert

Name: Mark Lampert Title: President BVF Inc., General Partner of BVF Partners
L.P., itself GP of Biotechnology Value Fund, L.P. Date: 01/30/2020 Estimated
Allocation of Purchase Commitment: 51%

 

Biotechnology Value Fund II, LP

 

By:  

/s/ Mark Lampert

Name: Mark Lampert Title: President BVF Inc., General Partner of BVF Partners
L.P., itself GP of Biotechnology Value Fund II, LP Date: 01/30/2020 Estimated
Allocation of Purchase Commitment: 39%

 

Biotechnology Value Trading Fund OS, L.P.

 

By:  

/s/ Mark Lampert

Name: Mark Lampert Title: President BVF Inc., General Partner of BVF Partners
L.P., itself sole member of BVF Partners OS Ltd., itself GP of Biotechnology
Value Trading Fund OS, L.P. Date: 01/30/2020 Estimated Allocation of Purchase
Commitment: 7%

 

MSI BVF SPV, L.L.C.

 

By:  

/s/ Mark Lampert

Name: Mark Lampert Title: President BVF Inc., General Partner of BVF Partners
L.P., itself attorney-in-fact for MSI BVF SPV, L.L.C. Date: 01/30/2020 Estimated
Allocation of Purchase Commitment: 3%

 

[BVF Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

SERIES C CERTIFICATE OF DESIGNATION

[See attachment]



--------------------------------------------------------------------------------

EXHIBIT A

SPERO THERAPEUTICS, INC.

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES C CONVERTIBLE PREFERRED STOCK

PURSUANT TO SECTION 151 OF THE

DELAWARE GENERAL CORPORATION LAW

The undersigned, Ankit Mahadevia, does hereby certify that:

1.    He is the President and Chief Executive Officer of Spero Therapeutics,
Inc., a Delaware corporation (the “Corporation”).

2.    The Corporation is authorized to issue 10,000,000 shares of preferred
stock, 3,220 of which have been designated.

3.    The following resolutions were duly adopted by the board of directors of
the Corporation (the “Board of Directors”) in accordance with the provisions of
Section 103 of the Delaware General Corporation Law (the “DGCL”) does hereby
certify that, in accordance with Section 151 of the DGCL, the following
resolution was duly adopted by the Board of Directors of the Corporation or by a
duly authorized committee thereof, on January 27, 2020:

WHEREAS, the Amended and Restated Certificate of Incorporation of the
Corporation, as amended (the “Certificate of Incorporation”), provides for a
class of its authorized stock known as preferred stock, consisting of 10,000,000
shares, $0.001 par value per share, issuable from time to time in one or more
series;

WHEREAS, the Board of Directors is authorized to fix the dividend rights,
dividend rate, voting rights, conversion rights, rights and terms of redemption
and liquidation preferences of any wholly unissued series of preferred stock and
the number of shares constituting any series and the designation thereof, of any
of them; and

WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to fix the rights, preferences, restrictions and other matters
relating to a new series of the preferred stock, which shall consist of 3,333
shares of the preferred stock which the Corporation has the authority to issue,
as follows:

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:

RESOLVED, pursuant to authority expressly set forth in the Amended and Restated
Certificate of Incorporation of the Corporation, as amended (the “Certificate of
Incorporation”), the



--------------------------------------------------------------------------------

issuance of a series of Preferred Stock designated as the Series C Convertible
Preferred Stock, par value $.001 per share, of the Corporation is hereby
authorized and the designation, number of shares, powers, preferences, rights,
qualifications, limitations and restrictions thereof (in addition to any
provisions set forth in the Certificate of Incorporation that are applicable to
the Preferred Stock of all classes and series) are hereby fixed, and the
Certificate of Designation of Preferences, Rights and Limitations of Series C
Convertible Preferred Stock is hereby approved as follows:

SERIES C CONVERTIBLE PREFERRED STOCK

Section 1.    Definitions. For the purposes hereof, the following terms shall
have the following meanings:

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act. With respect to a Holder, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Holder will be deemed to be an Affiliate of such Holder.

“Alternate Consideration” shall have the meaning set forth in Section 7(b).

“Beneficial Ownership Limitation” shall have the meaning set forth in
Section 6(c).

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Buy-In” shall have the meaning set forth in Section 6(d)(iii).

“Closing Sale Price” means, for any security as of any date, the last closing
trade price for such security prior to 4:00 p.m., New York City time, on the
principal securities exchange or trading market where such security is listed or
traded, as reported by Bloomberg, L.P. (or an equivalent, reliable reporting
service mutually acceptable to and hereafter designated by Holders of a majority
of the then-outstanding Series C Preferred Stock and the Corporation), or if the
foregoing do not apply, the last trade price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, L.P., or, if no last trade price is reported for such
security by Bloomberg, L.P., the average of the bid prices of any market makers
for such security as reported on the OTC Pink Market by OTC Markets Group, Inc.
If the Closing Sale Price cannot be calculated for a security on a particular
date on any of the foregoing bases, the Closing Sale Price of such security on
such date shall be the fair market value as determined in good faith by the
Board of Directors of the Corporation.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the Corporation’s common stock, par value $.001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.

 

2



--------------------------------------------------------------------------------

“Conversion Date” shall have the meaning set forth in Section 6(a).

“Conversion Ratio” shall have the meaning set forth in Section 6(b).

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series C Preferred Stock in accordance with the
terms hereof.

“Daily Failure Amount” means the product of (x).005 multiplied by (y) the
Closing Sale Price of the Common Stock on the applicable Share Delivery Date.

“Distributions” shall have the meaning set forth in Section 5(a).

“DTC” shall have the meaning set forth in Section 6(a).

“DWAC Delivery” shall have the meaning set forth in Section 6(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fundamental Transaction” shall have the meaning set forth in Section 7(b).

“Holder” means any holder of Series C Preferred Stock.

“Junior Securities” shall have the meaning set forth in Section 5(a).

“Notice of Conversion” shall have the meaning set forth in Section 6(a).

“Parity Securities” shall have the meaning set forth in Section 5(a).

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Senior Securities” shall have the meaning set forth in Section 5(a).

“Series C Preferred Stock” shall have the meaning set forth in Section 2(a).

“Series C Preferred Stock Register” shall have the meaning set forth in
Section 2(b).

“Share Delivery Date” shall have the meaning set forth in Section 6(d)(i).

 

3



--------------------------------------------------------------------------------

“Trading Day” means a day on which the Common Stock is traded for any period on
the principal securities exchange or if the Common Stock is not traded on a
principal securities exchange, on a day that the Common Stock is traded on
another securities market on which the Common Stock is then being traded.

Section 2.    Designation, Amount and Par Value; Assignment.

(a)    The series of preferred stock designated by this Certificate of
Designation shall be designated as the Corporation’s Series C Convertible
Preferred Stock (the “Series C Preferred Stock”) and the number of shares so
designated shall be 3,333. Each share of Series C Preferred Stock shall have a
par value of $.001 per share. The Series C Preferred Stock shall be issued in
book-entry form, or if requested by any Holder, such Holder’s shares may be
issued in certificated form. To the extent that any shares of Series C Preferred
Stock are issued in book-entry form, references herein to “certificates” shall
refer to the book-entry notation relating to such shares.

(b)    The Corporation shall register shares of the Series C Preferred Stock,
upon records to be maintained by the Corporation for that purpose (the “Series C
Preferred Stock Register”), in the name of the Holders thereof from time to
time. The Corporation may deem and treat the registered Holder of shares of
Series C Preferred Stock as the absolute owner thereof for the purpose of any
conversion thereof and for all other purposes. The Corporation shall register
the transfer of any shares of Series C Preferred Stock in the Series C Preferred
Stock Register, upon surrender of the certificates evidencing such shares to be
transferred, duly endorsed by the Holder thereof, to the Corporation at its
address specified herein. Upon any such registration or transfer, a new
certificate evidencing the shares of Series C Preferred Stock so transferred
shall be issued to the transferee and a new certificate evidencing the remaining
portion of the shares not so transferred, if any, shall be issued to the
transferring Holder, in each case, within three Business Days. The provisions of
this Certificate of Designation are intended to be for the benefit of all
Holders from time to time and shall be enforceable by any such Holder.

Section 3.    Dividends. Holders shall be entitled to receive, and the
Corporation shall pay, dividends on shares of the Series C Preferred Stock equal
(on an as-if-converted-to-Common-Stock basis, without regard to the Beneficial
Ownership Limitation) to and in the same form, and in the same manner, as
dividends (other than dividends in the form of Common Stock) actually paid on
shares of the Common Stock when, as and if such dividends (other than dividends
in the form of Common Stock) are paid on shares of the Common Stock. Other than
as set forth in the previous sentence, no other dividends shall be paid on
shares of Series C Preferred Stock, and the Corporation shall pay no dividends
(other than dividends in the form of Common Stock) on shares of the Common Stock
unless it simultaneously complies with the previous sentence.

Section 4.    Voting Rights. Except as otherwise provided herein or in the
Certificate of Incorporation, or as otherwise required by the DGCL, the Series C
Preferred Stock shall have no voting rights. However, as long as any shares of
Series C Preferred Stock are outstanding, the Corporation shall not, without the
affirmative vote of the Holders of a majority of the then outstanding shares of
the Series C Preferred Stock, (i) alter or change the powers, preferences or
special rights given to the shares of Series C Preferred Stock so as to affect
them adversely, (ii) issue further shares of Series C Preferred Stock or
increase or decrease (other than by conversion) the number of authorized shares
of Series C Preferred Stock, or (iii) enter into any agreement with respect to
any of the foregoing.

 

4



--------------------------------------------------------------------------------

Section 5.    Rank; Liquidation.

(a)    The Series C Preferred Stock shall rank: (i) senior to all of the Common
Stock; (ii) senior to any class or series of capital stock of the Corporation
hereafter created specifically ranking by its terms junior to any Series C
Preferred Stock (“Junior Securities”); (iii) on parity with all shares of the
Corporation’s Series A Convertible Preferred Stock and Series B Convertible
Preferred Stock; (iv) on parity with any class or series of capital stock of the
Corporation hereafter created specifically ranking by its terms on parity with
the Series C Preferred Stock (together with the Corporation’s Series A
Convertible Preferred Stock and Series B Convertible Preferred Stock, the
“Parity Securities”); and (v) junior to any class or series of capital stock of
the Corporation hereafter created specifically ranking by its terms senior to
any Series C Preferred Stock (“Senior Securities”), in each case, as to
distributions of assets upon liquidation, dissolution or winding up of the
Corporation, whether voluntarily or involuntarily (all such distributions being
referred to collectively as “Distributions”) and/or as to the right to receive
dividends.

(b)    Subject to the prior and superior rights of the holders of any Senior
Securities of the Corporation, upon liquidation, dissolution or winding up of
the Corporation, whether voluntary or involuntary, each holder of shares of
Series C Preferred Stock shall be entitled to receive, in preference to any
distributions of any of the assets or surplus funds of the Corporation to the
holders of the Common Stock and Junior Securities and pari passu with any
distribution to the holders of Parity Securities, an amount equal to $.001 per
share of Series C Preferred Stock, plus an additional amount equal to any
dividends declared but unpaid on such shares, before any payments shall be made
or any assets distributed to holders of any class of Common Stock or Junior
Securities. If, upon any such liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation shall be insufficient to pay the
holders of shares of the Series C Preferred Stock the amount required under the
preceding sentence, then all remaining assets of the Corporation shall be
distributed ratably to holders of the shares of the Series C Preferred Stock and
Parity Securities. After such preferential payment, each holder of shares of
Series C Preferred Stock shall be entitled to participate pari passu with the
holders of Common Stock (on an as-converted basis, without regard to the
Beneficial Ownership Limitation) and holders of Parity Securities in the
remaining distribution of the net assets of the Corporation available for
distribution.

Section 6.    Conversion.

(a)    Conversions at Option of Holder. Each share of Series C Preferred Stock
shall be convertible, at any time and from time to time from and after the date
of issuance, at the option of the Holder thereof, into a number of shares of
Common Stock equal to the Conversion Ratio. Holders shall effect conversions by
providing the Corporation with the form of conversion notice attached hereto as
Annex A (a “Notice of Conversion”), duly completed and executed. Other than a
conversion following a Fundamental Transaction or following a notice provided
for under Section 7(d)(ii) hereof, the Notice of Conversion must specify at
least a number of shares of Series C Preferred Stock to be converted equal to
the lesser of (x) 100 shares (such number

 

5



--------------------------------------------------------------------------------

subject to appropriate adjustment following the occurrence of an event specified
in Section 7(a) hereof) and (y) the number of shares of Series C Preferred Stock
then held by the Holder. Provided the Corporation’s transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer program, the Notice of Conversion may specify, at the Holder’s
election, whether the applicable Conversion Shares shall be credited to the
account of the Holder’s prime broker with DTC through its Deposit Withdrawal
Agent Commission system (a “DWAC Delivery”). The “Conversion Date”, or the date
on which a conversion shall be deemed effective, shall be defined as the Trading
Day that the Notice of Conversion, completed and executed, is sent by facsimile
to, and received during regular business hours by, the Corporation; provided
that the original certificate(s) (if applicable) representing such shares of
Series C Preferred Stock being converted, duly endorsed, and the accompanying
Notice of Conversion, are received by the Corporation within two (2) Trading
Days thereafter. In all other cases, the Conversion Date shall be defined as the
Trading Day on which the original share certificates (if applicable) of Series C
Preferred Stock being converted, duly endorsed, and the accompanying Notice of
Conversion, are received by the Corporation. The calculations set forth in the
Notice of Conversion shall control in the absence of manifest or mathematical
error.

(b)    Conversion Ratio. The “Conversion Ratio” for each share of Series C
Preferred Stock shall initially be 1,000 shares of Common Stock issuable upon
the conversion of each share of Series C Preferred Stock (corresponding to a
ratio of 1:1,000), subject to adjustment pursuant to Section 7.

(c)    Beneficial Ownership Limitation. Notwithstanding anything herein to the
contrary, the Corporation shall not effect any conversion of the Series C
Preferred Stock, and a Holder shall not have the right to convert any portion of
the Series C Preferred Stock, to the extent that, after giving effect to an
attempted conversion set forth on an applicable Notice of Conversion, such
Holder (together with such Holder’s Affiliates, and any other Person whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) or Section 16 of the Exchange Act and the applicable
regulations of the Commission, including any “group” of which the Holder is a
member (the foregoing, “Attribution Parties”)) would beneficially own a number
of shares of Common Stock in excess of the Beneficial Ownership Limitation (as
defined below). For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by such Holder and its Attribution Parties shall
include the number of shares of Common Stock issuable upon conversion of the
Series C Preferred Stock subject to the Notice of Conversion with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which are issuable upon (A) conversion of the remaining,
unconverted Series C Preferred Stock beneficially owned by such Holder or any of
its Attribution Parties, and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Corporation (including any
warrants) beneficially owned by such Holder or any of its Attribution Parties
that are subject to a limitation on conversion or exercise similar to the
limitation contained herein. For purposes of this Section 6(c), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the applicable regulations of the Commission. In addition, for purposes
hereof, “group” has the meaning set forth in Section 13(d) of the Exchange Act
and the applicable regulations of the Commission. For purposes of this
Section 6(c), in determining the number of outstanding shares of Common Stock, a
Holder may rely on the number of outstanding shares of Common Stock as stated in
the most recent of the following: (A) the Corporation’s most recent periodic or
annual

 

6



--------------------------------------------------------------------------------

filing with the Commission, as the case may be, (B) a more recent public
announcement by the Corporation that is filed with the Commission, or (C) a more
recent notice by the Corporation or the Corporation’s transfer agent to the
Holder setting forth the number of shares of Common Stock then outstanding. Upon
the written request of a Holder (which may be by email), the Corporation shall,
within three (3) Trading Days thereof, confirm in writing to such Holder (which
may be via email) the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to any actual conversion or exercise of securities of the
Corporation, including shares of Series C Preferred Stock, by such Holder or its
Attribution Parties since the date as of which such number of outstanding shares
of Common Stock was last publicly reported or confirmed to the Holder. The
“Beneficial Ownership Limitation” shall initially be 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock pursuant to such Notice of Conversion (to the
extent permitted pursuant to this Section 6(c)). The Corporation shall be
entitled to rely on representations made to it by the Holder in any Notice of
Conversion regarding its Beneficial Ownership Limitation. Notwithstanding the
foregoing, by written notice to the Corporation, which will not be effective
until the sixty-first (61st) day after such notice is delivered to the
Corporation, the Holder may reset the Beneficial Ownership Limitation percentage
to a higher or lower percentage, not to exceed 9.99% of the number of shares of
the Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock pursuant to such Notice of Conversion. Upon such a change
by a Holder of the Beneficial Ownership Limitation, the Beneficial Ownership
Limitation may not be further amended by such Holder without first providing the
minimum notice required by this Section 6(c). Notwithstanding the foregoing, at
any time following notice of a Fundamental Transaction, the Holder may waive
and/or change the Beneficial Ownership Limitation effective immediately upon
written notice to the Corporation and may reinstitute the Beneficial Ownership
Limitation at any time thereafter effective immediately upon written notice to
the Corporation.

(d)    Mechanics of Conversion.

 

  (i)

Delivery of Certificate or Electronic Issuance Upon Conversion. Not later than
three Trading Days after the applicable Conversion Date, or if the Holder
requests the issuance of physical certificate(s), two (2) Trading Days after
receipt by the Corporation of the original certificate(s) representing such
shares of Series C Preferred Stock being converted, duly endorsed, and the
accompanying Notice of Conversion (the “Share Delivery Date”), the Corporation
shall (a) deliver, or cause to be delivered, to the converting Holder a physical
certificate or certificates representing the number of Conversion Shares being
acquired upon the conversion of shares of Series C Preferred Stock, or (b) in
the case of a DWAC Delivery (if so requested by the Holder), electronically
transfer such Conversion Shares by crediting the account of the Holder’s prime
broker with DTC through its DWAC system. If in the case of any Notice of
Conversion such certificate or certificates are not delivered to or as directed
by or, in the case of a DWAC Delivery, such shares are not electronically
delivered to or as directed by, the applicable Holder by the Share Delivery
Date, the applicable Holder shall be entitled to elect to rescind such Notice of
Conversion by written notice to the Corporation at any time on or before its
receipt of such certificate or certificates

 

7



--------------------------------------------------------------------------------

  for Conversion Shares or electronic receipt of such shares, as applicable, in
which event the Corporation shall promptly return to such Holder any original
Series C Preferred Stock certificate delivered to the Corporation and such
Holder shall promptly return to the Corporation any Common Stock certificates or
otherwise direct the return of any shares of Common Stock delivered to the
Holder through the DWAC system, representing the shares of Series C Preferred
Stock unsuccessfully tendered for conversion to the Corporation.

 

  (ii)

Obligation Absolute. Subject to Section 6(c) hereof and subject to Holder’s
right to rescind a Notice of Conversion pursuant to Section 6(d)(i) above, the
Corporation’s obligation to issue and deliver the Conversion Shares upon
conversion of Series C Preferred Stock in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by a Holder
to enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by such Holder or any other Person of any obligation to
the Corporation or any violation or alleged violation of law by such Holder or
any other Person, and irrespective of any other circumstance which might
otherwise limit such obligation of the Corporation to such Holder in connection
with the issuance of such Conversion Shares. Subject to Section 6(c) hereof and
subject to Holder’s right to rescind a Notice of Conversion pursuant to
Section 6(d)(i) above, in the event a Holder shall elect to convert any or all
of its Series C Preferred Stock, the Corporation may not refuse conversion based
on any claim that such Holder or anyone associated or affiliated with such
Holder has been engaged in any violation of law, agreement or for any other
reason, unless an injunction from a court, on notice to Holder, restraining
and/or enjoining conversion of all or part of the Series C Preferred Stock of
such Holder shall have been sought and obtained by the Corporation, and the
Corporation posts a surety bond for the benefit of such Holder in the amount of
150% of the value of the Conversion Shares into which would be converted the
Series C Preferred Stock which is subject to such injunction, which bond shall
remain in effect until the completion of arbitration/litigation of the
underlying dispute and the proceeds of which shall be payable to such Holder to
the extent it obtains judgment. In the absence of such injunction, the
Corporation shall, subject to Section 6(c) hereof and subject to Holder’s right
to rescind a Notice of Conversion pursuant to Section 6(d)(i) above, issue
Conversion Shares upon a properly noticed conversion. If the Corporation fails
to deliver to a Holder such certificate or certificates, or electronically
deliver (or cause its transfer agent to electronically deliver) such shares in
the case of a DWAC Delivery, pursuant to Section 6(d)(i) on or prior to the
fifth (5th) Trading Day after the Share Delivery Date applicable to such
conversion (other than a failure caused by incorrect or incomplete information
provided by Holder to the Corporation), then, unless the Holder has rescinded
the applicable Notice of Conversion pursuant to Section 6(d)(i) above, the
Corporation shall pay (as liquidated damages and not as a penalty) to such
Holder an amount payable, at the Corporation’s option, either (a) in cash or
(b) to the extent that it would not cause the Holder or its Attribution Parties
to exceed

 

8



--------------------------------------------------------------------------------

  the Beneficial Ownership Limitation, in shares of Common Stock that are valued
for these purposes at the Closing Sale Price on the date of such calculation, in
each case equal to the product of (x) the number of Conversion Shares required
to have been issued by the Corporation on such Share Delivery Date, (y) an
amount equal to the Daily Failure Amount and (z) the number of Trading Days
actually lapsed after such fifth (5th) Trading Day after the Share Delivery Date
during which such certificates have not been delivered, or, in the case of a
DWAC Delivery, such shares have not been electronically delivered; provided,
however, the Holder shall only receive up to such amount of shares of Common
Stock such that Holder and its Attribution Parties and any other persons or
entities whose beneficial ownership of Common Stock would be aggregated with the
Holder’s for purposes of Section 13(d) of the Exchange Act (including shares
held by any “group” of which the Holder is a member, but excluding shares
beneficially owned by virtue of the ownership of securities or rights to acquire
securities that have limitations on the right to convert, exercise or purchase
similar to the limitation set forth herein) shall not collectively beneficially
own greater than the Beneficial Ownership Limitation. Nothing herein shall limit
a Holder’s right to pursue actual damages for the Corporation’s failure to
deliver Conversion Shares within the period specified herein and such Holder
shall have the right to pursue all remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief; provided that Holder shall not receive duplicate damages for
the Corporation’s failure to deliver Conversion Shares within the period
specified herein. The exercise of any such rights shall not prohibit a Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

 

  (iii)

Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. If the Corporation fails to deliver to a Holder the applicable
certificate or certificates or to effect a DWAC Delivery, as applicable, by the
Share Delivery Date pursuant to Section 6(d)(i) (other than a failure caused by
incorrect or incomplete information provided by Holder to the Corporation), and
if after such Share Delivery Date such Holder is required by its brokerage firm
to purchase (in an open market transaction or otherwise), or the Holder’s
brokerage firm otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by such Holder of the Conversion Shares which such Holder
was entitled to receive upon the conversion relating to such Share Delivery Date
(a “Buy-In”), then the Corporation shall (A) pay in cash to such Holder (in
addition to any other remedies available to or elected by such Holder) the
amount by which (x) such Holder’s total purchase price (including any brokerage
commissions) for the shares of Common Stock so purchased exceeds (y) the product
of (1) the aggregate number of shares of Common Stock that such Holder was
entitled to receive from the conversion at issue multiplied by (2) the actual
sale price at which the sell order giving rise to such purchase obligation was
executed (including any brokerage commissions) and (B) at the option of such
Holder, either reissue (if surrendered) the shares of Series C Preferred Stock
equal to the number of shares of Series C Preferred Stock submitted for
conversion or deliver to such Holder the number of shares of Common Stock that
would have been

 

9



--------------------------------------------------------------------------------

  issued if the Corporation had timely complied with its delivery requirements
under Section 6(d)(i). For example, if a Holder purchases shares of Common Stock
having a total purchase price of $11,000 to cover a Buy-In with respect to an
attempted conversion of shares of Series C Preferred Stock with respect to which
the actual sale price (including any brokerage commissions) giving rise to such
purchase obligation was a total of $10,000 under clause (A) of the immediately
preceding sentence, the Corporation shall be required to pay such Holder $1,000.
The Holder shall provide the Corporation written notice, within three
(3) Trading Days after the occurrence of a Buy-In, indicating the amounts
payable to such Holder in respect of such Buy-In together with applicable
confirmations and other evidence reasonably requested by the Corporation.
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Corporation’s failure to timely deliver certificates representing shares of
Common Stock upon conversion of the shares of Series C Preferred Stock as
required pursuant to the terms hereof; provided, however, that the Holder shall
not be entitled to both (i) require the reissuance of the shares of Series C
Preferred Stock submitted for conversion for which such conversion was not
timely honored and (ii) receive the number of shares of Common Stock that would
have been issued if the Corporation had timely complied with its delivery
requirements under Section 6(d)(i).

 

  (iv)

Reservation of Shares Issuable Upon Conversion. The Corporation covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Series C Preferred Stock, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holders of the Series C
Preferred Stock, not less than such aggregate number of shares of the Common
Stock as shall be issuable (taking into account the adjustments of Section 7)
upon the conversion of all outstanding shares of Series C Preferred Stock. The
Corporation covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly authorized, validly issued, fully paid and
non-assessable.

 

  (v)

Fractional Shares. No fractional shares or scrip representing fractional shares
of Common Stock shall be issued upon the conversion of the Series C Preferred
Stock. As to any fraction of a share which a Holder would otherwise be entitled
to receive upon such conversion, the Corporation shall pay a cash adjustment in
respect of such fractional share of Common Stock in an amount equal to such
fraction multiplied by the Closing Sale Price.

 

  (vi)

Transfer Taxes. The issuance of certificates for shares of the Common Stock upon
conversion of the Series C Preferred Stock shall be made without charge to any
Holder for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificates, provided that the Corporation
shall not be required to pay any tax that may be payable in respect of any
transfer involved

 

10



--------------------------------------------------------------------------------

  in the issuance and delivery of any such certificate upon conversion in a name
other than that of the registered Holder(s) of such shares of Series C Preferred
Stock and the Corporation shall not be required to issue or deliver such
certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Corporation the amount of such tax or shall have
established to the satisfaction of the Corporation that such tax has been paid.

(e)    Status as Stockholder. Upon each Conversion Date: (i) the shares of
Series C Preferred Stock being converted shall be deemed converted into shares
of Common Stock; and (ii) the Holder’s rights as a holder of such converted
shares of Series C Preferred Stock shall cease and terminate, excepting only the
right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Corporation to comply with the terms of this
Certificate of Designation. In all cases, the holder shall retain all of its
rights and remedies for the Corporation’s failure to convert Series C Preferred
Stock.

Section 7.    Certain Adjustments.

(a)    Stock Dividends and Stock Splits. If the Corporation, at any time while
this Series C Preferred Stock is outstanding: (A) pays a stock dividend or
otherwise makes a distribution or distributions payable in shares of Common
Stock (which, for avoidance of doubt, shall not include any shares of Common
Stock issued by the Corporation upon conversion of this Series C Preferred
Stock) with respect to the then outstanding shares of Common Stock;
(B) subdivides outstanding shares of Common Stock into a larger number of
shares; or (C) combines (including by way of a reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, then the Conversion
Ratio shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding any treasury shares of the
Corporation) outstanding immediately after such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately before such event (excluding any treasury shares of the
Corporation). Any adjustment made pursuant to this Section 7(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.

(b)    Fundamental Transaction. If, at any time while this Series C Preferred
Stock is outstanding, (A) the Corporation effects any merger or consolidation of
the Corporation with or into another Person or any stock sale to, or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off, share exchange or scheme of arrangement) with or
into another Person (other than such a transaction in which the Corporation is
the surviving or continuing entity and its Common Stock is not exchanged for or
converted into other securities, cash or property), (B) the Corporation effects
any sale of all or substantially all of its assets in one transaction or a
series of related transactions, (C) any tender offer or exchange offer (whether
by the Corporation or another Person) is completed pursuant to which more than
50% of the Common Stock not held by the Corporation or such Person is exchanged
for or converted into other securities, cash or property, or (D) the Corporation
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant (other than as a result of a dividend, subdivision or
combination covered by Section 7(a) above) to which the

 

11



--------------------------------------------------------------------------------

Common Stock is effectively converted into or exchanged for other securities,
cash or property (in any such case, a “Fundamental Transaction”), then, upon any
subsequent conversion of this Series C Preferred Stock the Holders shall have
the right to receive, in lieu of the right to receive Conversion Shares, for
each Conversion Share that would have been issuable upon such conversion
immediately prior to the occurrence of such Fundamental Transaction, the same
kind and amount of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of one share of
Common Stock (the “Alternate Consideration”). For purposes of any such
subsequent conversion, the determination of the Conversion Ratio shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Corporation shall adjust the
Conversion Ratio in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holders shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Series C
Preferred Stock following such Fundamental Transaction. To the extent necessary
to effectuate the foregoing provisions, any successor to the Corporation or
surviving entity in such Fundamental Transaction shall file a new Certificate of
Designation with the same terms and conditions and issue to the Holders new
preferred stock consistent with the foregoing provisions and evidencing the
Holders’ right to convert such preferred stock into Alternate Consideration. The
terms of any agreement to which the Corporation is a party and pursuant to which
a Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 7(b)
and insuring that this Series C Preferred Stock (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction. The Corporation shall cause to be delivered to
each Holder, at its last address as it shall appear upon the stock books of the
Corporation, written notice of any Fundamental Transaction at least 20 calendar
days prior to the date on which such Fundamental Transaction is expected to
become effective or close.

(c)    Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 7, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Corporation) issued and
outstanding.

(d)    Notice to the Holders.

 

  (i)

Adjustment to Conversion Ratio. Whenever the Conversion Ratio is adjusted
pursuant to any provision of this Section 7, the Corporation shall promptly
deliver to each Holder a notice setting forth the Conversion Ratio after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

 

  (ii)

Other Notices. If (A) the Corporation shall declare a dividend (or any other
distribution in whatever form) on the Common Stock, (B) the Corporation shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock, (C) the Corporation shall authorize the granting to all holders of the

 

12



--------------------------------------------------------------------------------

  Common Stock of rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights, (D) the approval of any
stockholders of the Corporation shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Corporation is a party, any sale or transfer of all or substantially all of the
assets of the Corporation, or any compulsory share exchange whereby the Common
Stock is converted into other securities, cash or property, or (E) the
Corporation shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Corporation, then, in each case,
the Corporation shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Series C Preferred Stock, and shall cause to
be delivered to each Holder at its last address as it shall appear upon the
stock books of the Corporation, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.

Section 8.    Miscellaneous.

(a)    Redemption. The Series C Preferred Stock is not redeemable.

(b)    Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, sent electronically
(with confirmation of receipt), or sent by a nationally recognized overnight
courier service, addressed to the Corporation, at 675 Massachusetts Ave., 14th
Floor, Cambridge, MA 02139, Attention President and CEO, or such other address
as the Corporation may specify for such purposes by notice to the Holders
delivered in accordance with this Section. Any and all notices or other
communications or deliveries to be provided by the Corporation hereunder shall
be in writing and delivered personally, by facsimile, email, or sent by a
nationally recognized overnight courier service addressed to each Holder at the
facsimile number, email address or mailing address of such Holder appearing on
the books of the Corporation, or if no such facsimile number, email address, or
mailing address appears on the books of the Corporation, at the principal place
of business of such Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of: (i) the date
of transmission, if such notice or communication is delivered via facsimile or
email prior to 5:30 p.m. (New York City time) on any date, (ii) the date
immediately following the date of transmission, if such notice or communication
is delivered via facsimile or email between 5:30 p.m. and 11:59 p.m. (New York
City time) on any

 

13



--------------------------------------------------------------------------------

date, (iii) the second Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.

(c)    Lost or Mutilated Series C Preferred Stock Certificate. If a Holder’s
Series C Preferred Stock certificate shall be mutilated, lost, stolen or
destroyed, the Corporation shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated certificate, or in lieu of
or in substitution for a lost, stolen or destroyed certificate, a new
certificate for the shares of Series C Preferred Stock so mutilated, lost,
stolen or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such certificate, and of the ownership thereof, reasonably
satisfactory to the Corporation and, in each case, customary and reasonable
indemnity, if requested. Applicants for a new certificate under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Corporation
may prescribe.

(d)    Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation. Any waiver by the Corporation
or a Holder must be in writing. Notwithstanding any provision in this
Certificate of Designation to the contrary, any provision contained herein and
any right of the Holders of Series C Preferred Stock granted hereunder may be
waived as to all shares of Series C Preferred Stock (and the Holders thereof)
upon the written consent of the Holders of not less than a majority of the
shares of Series C Preferred Stock then outstanding, unless a higher percentage
is required by the DGCL, in which case the written consent of the Holders of not
less than such higher percentage shall be required.

(e)    Severability. If any provision of this Certificate of Designation is
invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.

(f)    Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.

(g)    Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

 

14



--------------------------------------------------------------------------------

(h)    Status of Converted Series C Preferred Stock. If any shares of Series C
Preferred Stock shall be converted or reacquired by the Corporation, such shares
shall resume the status of authorized but unissued shares of preferred stock and
shall no longer be designated as Series C Preferred Stock.

********************

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Designation
this                      day of                     , 2020.

 

By:  

 

 

Ankit Mahadevia, M.D.,

President and Chief Executive Officer

 

15



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER

IN ORDER TO CONVERT SHARES OF SERIES C PREFERRED STOCK)

The undersigned Holder hereby irrevocably elects to convert the number of shares
of Series C Preferred Stock indicated below, [represented by stock certificate
No(s).                 (the “Preferred Stock Certificates”)] [represented in
book-entry form], into shares of common stock, par value $.001 per share (the
“Common Stock”), of Spero Therapeutics, Inc., a Delaware corporation (the
“Corporation”), as of the date written below. If securities are to be issued in
the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto. Capitalized terms utilized but not
defined herein shall have the meaning ascribed to such terms in that certain
Certificate of Designation of Preferences, Rights and Limitations of Series C
Convertible Preferred Stock (the “Certificate of Designation”) filed by the
Corporation with the Secretary of State of the State of Delaware on
                    , 2020.

As of the date hereof, the number of shares of Common Stock beneficially owned
by the undersigned Holder (together with such Holder’s Affiliates, and any other
Person whose beneficial ownership of Common Stock would be aggregated with the
Holder’s for purposes of Section 13(d) or Section 16 of the Exchange Act and the
applicable regulations of the Commission, including any “group” of which the
Holder is a member (the foregoing, “Attribution Parties”)), including the number
of shares of Common Stock issuable upon conversion of the Series C Preferred
Stock subject to this Notice of Conversion, but excluding the number of shares
of Common Stock which are issuable upon (A) conversion of the remaining,
unconverted Series C Preferred Stock beneficially owned by such Holder or any of
its Attribution Parties, and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Corporation (including any
warrants) beneficially owned by such Holder or any of its Attribution Parties
that are subject to a limitation on conversion or exercise similar to the
limitation contained in Section 6(c) of the Certificate of Designation, is
[    ]%. For purposes hereof, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the applicable regulations
of the Commission. In addition, for purposes hereof, “group” has the meaning set
forth in Section 13(d) of the Exchange Act and the applicable regulations of the
Commission.

Conversion calculations:

 

Date to Effect Conversion:

 

 

Number of shares of Series C Preferred
Stock owned prior to Conversion:

 

 

 

Number of shares of Series C Preferred
Stock to be Converted:

 

 

 

Number of shares of Common Stock to be
Issued:

 

 

 

 

Annex A – Page 1



--------------------------------------------------------------------------------

Address for delivery of physical
certificates:

 

 

 

or

 

for DWAC Delivery:

 

 

DWAC Instructions:

 

 

Broker no:

 

 

Account no:

 

 

 

       HOLDER            By:   

 

           Name:   

 

           Title:   

 

           Date:   

 

 

Annex A – Page 2